Case: 21-50691     Document: 00516270514         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 6, 2022
                                  No. 21-50691                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Robert Lee Hicks,

                                                           Plaintiff—Appellant,

                                       versus

   Warden Kevin Pinney; Major Jason Zeisloft; Sergeant
   James Vanderpool; John Doe (1 thru 32), TDCJ Employees;
   Brian Collier, Executive Director of TDCJ,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:21-CV-171


   Before Elrod, Oldham and Wilson, Circuit Judges.
   Per Curiam:*
          Robert Lee Hicks, Texas prisoner # 1811716, has filed a motion for
   leave to proceed in forma pauperis (IFP) on appeal from the district court’s



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50691        Document: 00516270514       Page: 2   Date Filed: 04/06/2022




                                   No. 21-50691


   dismissal of his 42 U.S.C. § 1983 lawsuit as frivolous, pursuant to 28 U.S.C.
   § 1915(e)(2)(B).
         Because Hicks’s notice of appeal is untimely, we lack jurisdiction. See
   Fed. R. App. P. 4(a)(1)(A); see also Bowles v. Russell, 551 U.S. 205, 214
   (2007). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
   Hicks’s motion for leave to proceed IFP on appeal is DENIED.




                                        2